Citation Nr: 1630987	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-47 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea versicolor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for tinea versicolor rated 10 percent, effective November 1, 2008.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  An interim (July 2015) rating decision by the Roanoke RO increased the rating to 30 percent, also effective November 1, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claim.  In a claim for increase, records of all evaluations and treatment the Veteran received for the disability at issue during the period of time under consideration are pertinent evidence that should be secured and considered.

It appears that pertinent private treatment records are outstanding.  The record shows that since he was granted service connection for tinea versicolor the Veteran has apparently received private treatment for the disability.  In support of his claim he has submitted a statement/letter and some treatment records from J.N., M.D. (a family practitioner) and an October 2010 letter from J.E.N., M.D. (a dermatologist to whom he was referred by Dr. J.N. for treatment of his skin disability).  The submissions suggest that further records of evaluations and treatment by those providers remain outstanding.  Because such records are pertinent evidence in the matter at hand, they must be secured and considered; without them, the disability picture of the Veteran's tinea versicolor is incomplete.  Notably, Dr. J.E.N.'s assessment of the extent of total body area involved conflicts with the assessments by VA examiners.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask him to identify all providers of evaluations or treatment he has received for skin disability since November 1, 2008, and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should secure for the record complete clinical records from all providers identified (to include complete records of his skin evaluations and treatment by Drs. J.N. and J.E.N..  The AOJ should also specifically secure for the record any additional (i.e., not already associated with the Veteran's record) records of VA skin evaluations/treatment the Veteran has received.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that private treatment records are received. 

2. Thereafter, the AOJ should also arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected tinea versicolor.  The Veteran's record (to include this remand and any additional records received pursuant to the request above) must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided the criteria for rating skin disabilities under 38 C.F.R. § 4.118 and Code 7806, and the findings noted should include all information necessary for rating the disability under those criteria.  All clinical findings should be reported in detail.  Specifically noted should be the percentages of the entire body and exposed areas affected and the nature and extent of any systemic/corticosteroid therapy the Veteran received (in terms of weeks during a 12-month period).  To the extent possible, based on review of the record (to include any additional treatment records received) and interview of the Veteran, the examiner should also reconcile the findings by the July 2009 VA examination addendum and July 2015 VA Disability Benefits Questionnaire providers and those noted in the October 2010 letter from Dr. J.E.N. regarding the extent of involvement in terms of percent of total body and exposed areas affected by the tinea versicolor.

The examiner should include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

